     Case 21-40512          Doc 34      Filed 05/13/21 Entered 05/13/21 16:24:48                   Desc Main
                                          Document     Page 1 of 3


    Michael D. Warner (TX Bar No. 00792304)
    Benjamin L. Wallen (TX Bar. No. 24102623)
    PACHULSKI STANG ZIEHL & JONES LLP
    440 Louisiana Street, Suite 900
    Houston, TX 77002
    Telephone: (713) 691-9385
    mwarner@pszjlaw.com
    bwallen@pszjlaw.com
    Counsel for Landlord Blue Star Frisco Retail, LLC


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    In re:                                              § Chapter 11
                                                        §
    TROPHY HOSPITALITY, LLC,1                           § Case No.: 21-40512
                                                        §
                             Debtor.                    §
                                                        §

                        NOTICE OF FILING WITNESS AND EXHIBIT LIST
                                FOR MAY 18, 2021 HEARING

             Blue Star Frisco Retail, LLC (“Blue Star”) hereby submits the following Witness and

Exhibit List for the hearing scheduled on May 18, 2021 at 10:00 a.m. (CT), in the above-styled,

bankruptcy case (the “Case”) before the Honorable Brenda T. Rhoades, United States Bankruptcy

Judge, 660 North Central Expressway, Plano, Texas 75074.

                                                WITNESS LIST

             Blue Star may call the following witnesses:

             1.     Kaleisha Stuart.

             2.     Colleen Burrows.

             3.     Any witness listed, offered, or called by any other party.

             4.     Any witness required for rebuttal or impeachment.


1
 The Debtor’s address is 3351 Waverly Drive, Celina, TX 75009. The last four digits of its tax identification number
are 5814.

DOCS_NY:43129.1 17223/004
  Case 21-40512             Doc 34     Filed 05/13/21 Entered 05/13/21 16:24:48                Desc Main
                                         Document     Page 2 of 3



                                                EXHIBIT LIST

 Exhibit                      Description                     Offered   Objection   Admitted     Disposition
  No.                                                                                           After Hearing
             Shopping Center Lease dated October 26,
    1.       2016; and First, Second and Third
             Amendments to same
             Chart of Accounting of prepetition amounts
    2.
             due to Blue Star
    3.       Notice of Default letter dated March 18, 2021
    4.       Letter of Default dated March 30, 2021
    5.       Notices of Postpetition Incidents
    6.       Trophy Hospitality Financial Statements
    7.       List of 174 Calls for Police Service
             Deposition of Representative to Trophy
    8.
             Hospitality (T/B/P)
    9.       Declaration of Kaleisha Stuart
    10.      Declaration of Colleen Burrows
             Schedules of Assets and Liabilities and
    11.
             Statement of Financial Affairs [Docket No. 19]
             Any exhibits listed, designated, or offered by
    12.
             any other party.
    13.      Any exhibits necessary for rebuttal.


          Blue Star reserves the right to modify, amend or supplement this Exhibit and Witness List

at any time. Blue Star reserves the right to ask the Court to take judicial notice of pleadings,

transcripts and/or documents filed in or in connection with this Case, to offer rebuttal exhibits, and

to supplement or amend this Witness and Exhibit List at any time prior to the May 18, 2021

Hearing. Designation of any exhibit above does not waive any objections that Blue Star may have

to any exhibit listed on any other party’s exhibit list.


Dated: May 13, 2021                                 Respectfully submitted,

                                                    /s/ Michael D. Warner
                                                     Michael D. Warner (TX Bar No. 00792304)
                                                     Benjamin L. Wallen (TX Bar. No. 24102623)
                                                     PACHULSKI STANG ZIEHL & JONES LLP
                                                     440 Louisiana Street, Suite 900
                                                     Houston, TX 77002
                                                     Telephone: (713) 691-9385
                                                     Email: mwarner@pszjlaw.com
                                                     Email: bwallen@pszjlaw.com

                                                    Counsel for Blue Star Frisco Retail, LLC
                                                        2
DOCS_NY:43129.1 17223/004
  Case 21-40512             Doc 34   Filed 05/13/21 Entered 05/13/21 16:24:48        Desc Main
                                       Document     Page 3 of 3



                                     CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of May, 2021, a true and correct copy of the above and
foregoing has been served on all parties that are registered to receive electronic transmission
through this Court’s CM/ECF filing system in this case.

                                                     /s/ Michael D. Warner
                                                     Michael D. Warner




                                                 3
DOCS_NY:43129.1 17223/004
